Case 6:19-cv-00469-GAP-DCI Document 27 Filed 12/03/19 Page 1 of 2 PageID 161




                             UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION

   STRIKE 3 HOLDINGS, LLC,

                          Plaintiff,

   v.                                                             Case No: 6:19-cv-469-Orl-31DCI

   JONATHAN MAXWELL,

                          Defendant.


                                                   ORDER
          Upon consideration of Plaintiff’s Notice of Defendant’s Bankruptcy (Doc. 26), filed on

   December 2, 2019, it is

          ORDERED and ADJUDGED that:

          1.      Pursuant to the provisions of 11 U.S. C. § 362, Plaintiff’s claims against Defendant

   are automatically STAYED.

          2.      Plaintiff may seek to reinstate these claims to active status, upon proper motion.

   If the claims are resolved by the bankruptcy proceedings, Plaintiff shall promptly move for

   dismissal of this defendant.

          3.      Plaintiff is directed to file and serve a status report regarding the pending

   bankruptcy on or before March 2, 2020, and every six months thereafter until the bankruptcy

   proceeding is resolved or the stay is lifted.
Case 6:19-cv-00469-GAP-DCI Document 27 Filed 12/03/19 Page 2 of 2 PageID 162




          4.     Any pending motions, deadlines, or hearings are stayed pending resolution of the

   bankruptcy case.

          DONE and ORDERED in Chambers, Orlando, Florida on December 3, 2019.




   Copies furnished to:

   Counsel of Record
   Unrepresented Party




                                                 -2-
